SCOTT, Justice.
North Star Mutual Insurance Company (North Star) seeks further review of a Minnesota Court of Appeals decision holding that Michelle Ziebarth was an insured under her deceased father’s homeowner’s insurance policy. The court of appeals reversed the trial court, which had found no insurance coverage under the homeowner’s policy. We reverse the court of appeals.
On June 26, 1981, North Star issued a homeowner’s insurance policy to Alois Fischer for his residence in Marshall, Minnesota. Alois lived in the insured home with his second wife, JoAnn, and his two minor sons from a previous marriage, Bradley and Scott.
Alois died on December 13, 1981. His daughter from his first marriage, Michelle Ziebarth, left her home in Vermillion, South Dakota, and came to the insured residence in Marshall. After her father’s funeral, Michelle cared for her two brothers as Alois had requested shortly before his death. She also assisted in sorting the personal property of her father at the request of one of the personal representatives, Diane Doom. JoAnn Fischer and Diane Doom had both been appointed personal representatives.
On January 9, 1982, David Ziebarth, Michelle’s husband, arrived at the insured residence. The Ziebarths planned to return to their own home in Vermillion the following day. That night, Bradley and David were watching a basketball game on television in the living room and JoAnn was in the basement watching TV. Michelle was in the kitchen, making popcorn. She put vegetable oil in a frying pan on the heated stove. After placing a few kernels of popcorn in the pan, she put a cover over it. When she later removed the cover from the pan, the oil burst into flames. Michelle shouted for help. David came running from the living room. Michelle had the frying pan in her hand and yelled for David to take it from her. As she handed him the pan, the hot oil poured onto David’s left hand. David then grabbed the pan with his right hand and carried it outside.
David’s left hand, his dominant hand, was severely burned. He filed a claim against his wife, who, he argued, was an insured under the homeowner’s policy issued to her father. North Star commenced this declaratory judgment action, contending that Michelle was not covered by the homeowner’s policy. The Lyon County District Court granted North Star’s motion for summary judgment. The Ziebarths appealed. The court of appeals reversed. North Star Mutual Insurance Co. v. Ziebarth, 373 N.W.2d 622 (Minn.App.1985).
We granted North Star’s petition for further review and now discuss whether Michelle Ziebarth was an insured under the North Star homeowner’s policy issued to Alois Fischer.
The Ziebarths contend that Michelle is an insured under 6.c. of the “definitions” section of Alois’ homeowner’s policy. The provision reads:
If you die while insured under this policy, your protection passes to your legal representative or other person having proper, temporary custody of covered property.
Because one of Alois’ personal representatives requested her to stay at the insured residence and sort the personal property of her father, Michelle maintains she was an “other person having proper, temporary custody of covered property” under this provision.
The provision, however, appears to be inapplicable. The definition of the word “you” as used in the policy is specifically spelled out in the “definitions” section of the policy. It reads:
The words you and your refer to the person or persons named in the Declarations and your spouse if a resident of your household.
Alois Fischer is named in the “declarations” section of the policy; thus, the word *240“you” refers to him, as well as his spouse, JoAnn. Therefore, the clause “if you die” in the policy means only that if Alois Fischer and JoAnn Fischer both died, coverage would pass to the legal representative or other person having proper, temporary custody of the covered property.
Here, there was no need for the coverage to pass to a legal representative or other person in temporary custody of the home. JoAnn Fischer survived her husband and was operative as an insured. After Alois’ death, she continued to live in the house covered by the homeowner’s policy and had custody of the covered property. Therefore, it was not necessary for a personal representative or any other person to assume temporary custody of the property. The provision allowing for such a transfer of coverage was not, in this case, triggered.
The decision of the court of appeals is therefore reversed and the judgment of the district court reinstated.
Reversed.
YETKA, J., dissents.